             Case 8:18-bk-10602-MGW           Doc 26     Filed 03/19/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re:                                             Case No.8:18-BK-10602-MGW
                                                   Chapter 13

Kaydeon Tenn-Samuda
         _          __            Debtor /

                           NOTICE OF PRELIMINARY HEARING

        NOTICE IS HEREBY GIVEN that a hearing in this case will be held on April 22, 2019
at 1:35 p.m. in Courtroom 8A, Sam M. Gibbons United States Courthouse, 801 N. Florida
Avenue, Tampa, FL 33602 to consider and act upon the following and transact such other
business that may come before the court:

  Re: Motion to Determine Secured Status of United Consumer Financial Services and to
                                    Strip Lien [12]

        Appropriate Attire. You are reminded that Local Rule 5072−1(b)(16) requires that all
persons appearing in Court should dress in business attire consistent with their financial abilities.
Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.

        Avoid delays at Courthouse security checkpoints. Please take notice that as an additional
security measure a photo ID is required for entry into the Courthouse.

        *** NOTICE REGARDING EXHIBITS FOR EVIDENTIARY HEARINGS ***
        In accordance with Local Rule 9070−1, all exhibits must be pre−marked. A list of
exhibits must also be filed, listing pertinent information in the manner described in subsection
(d) of this rule.

        All parties intending to file exhibits are hereby notified that if such exhibits and discovery
materials are not removed within thirty (30) days after an order or judgment concluding this
matter has been entered, including the entry of an order determining any post−judgment motions,
provided that no appeal is pending or has been taken, the Clerk will destroy exhibits without
further notice. Parties should contact the Clerk to make arrangements to reclaim exhibits during
the 30−day limit set herein.

DATED on March 19, 2019.




Ref:     701.01                                     1
           Case 8:18-bk-10602-MGW         Doc 26     Filed 03/19/19    Page 2 of 2



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of this document is being served upon
interested parties on March 19, 2019, as follows: Kelly Remick, Trustee, via electronic
transmission and via regular mail to Rita Torres of Bass & Asociates, P.C., Attorney for United
Consumer Financial Services, at 3936 E. Ft. Lowell, Suite #200, Tucson, AZ 85712; Corporation
Creations Network, Inc., registered agent for United Consumer Financial Services, at 11380
Prosperity Farms Road, #221E, Palm Beach Gardens, FL 33410; and Kaydeon Tenn-Samuda,
Debtor, at 600 Bridgeford Crossing Blvd, Davenport, FL 33837.


                                                   Respectfully submitted,

                                                   /s/Elayne M. Conrique
                                                   Elayne M.Conrique
                                                   Florida Bar No. 581151
                                                   Attorney for Debtor(s)
                                                   Perez Conrique Law
                                                   746 N. Magnolia Ave.
                                                   Orlando, Florida 32803
                                                   Telephone: (407) 545-4400
                                                   Facsimile: (407) 545-4401
                                                   service@perezconrique.com




                                              2
